RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3522-15T4

J.K.,

        Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
__________________________

              Argued June 19, 2017 – Decided September 27, 2017

              Before Judges Fisher and Fasciale.

              On appeal from the New Jersey State Parole
              Board.

              James H. Maynard argued the cause for
              appellant (Maynard Law Office, LLC, attorneys;
              Mr. Maynard, on the brief).

              Christopher C. Josephson, Deputy Attorney
              General, argued the cause for respondent
              (Christopher S. Porrino, Attorney General,
              attorney; Lisa A. Puglisi, Assistant Attorney
              General, of counsel; Mr. Josephson, on the
              brief).

PER CURIAM

        In 2005, a jury convicted J.K. of attempting to lure a twelve-

year-old girl into a motor vehicle. He was sentenced to a three-
year probationary term as well as community supervision for life

(CSL) pursuant to Megan's Law, N.J.S.A. 2C:43-6.4.1

     J.K. appeals a final Parole Board decision that denied his

request to transfer the CSL portion of the judgment of conviction

to Poland; he is not only a United States citizen but also a

citizen of Poland. He argues:

          I. THE LEGISLATURE'S EXPLICIT PURPOSE IN
          ESTABLISHING [CSL] WAS TO (1) PROTECT THE
          PUBLIC AND (2) FOSTER REHABILITATION. IN THE
          CASE OF ALL SUPERVISEES, AN INTERNATIONAL
          TRANSFER CERTAINLY ACCOMPLISHES THE FIRST
          GOAL; AND, IN MOST CASES, SUCH AS APPELLANT'S,
          IT ALSO ACCOMPLISHES THE SECOND GOAL.

          II. THE REQUESTED TRANSFER DOES NOT   CONSTITUTE
          A "TERMINATION." APPELLANT'S DUTY      TO REPORT
          AND BE SUPERVISED SHALL RESUME IN      THE EVENT
          OF HIS RETURN TO THE UNITED STATES.   ONLY A NEW
          JERSEY SUPERIOR COURT JUDGE MAY        TERMINATE
          APPELLANT'S CSL STATUS.

     Recently, another panel of this court reversed a similar

Parole Board decision in a near-identical matter. J.S. v. N.J.

State Parole Board, __ N.J. Super. __ (App. Div. 2017).2 For the

same reasons, we agree the Board mistakenly interpreted J.K.'s

application for transfer as a request for termination of CSL


1
  In 2013, J.K. was arrested, charged, and pleaded guilty to a
violation of a CSL condition, for which he was sentenced to a
thirty-day jail term.
2
  Other than the petitioner there sought to relocate to Sweden,
and J.K. seeks to relocate to Poland, there is little to
distinguish between J.S. and this appeal.

                                2                            A-3522-15T4
status. The Board likewise here mistakenly failed to consider

whether the Board could supervise or monitor J.K.'s compliance

with the conditions of CSL or impose special conditions if he was

permitted to relocate to Poland. What we said in J.S. in that

regard is equally true here:

          It may be that there are adequate procedures
          to supervise J.S. consistent with his level
          of risk and the manner in which he is currently
          supervised, but the record is devoid of any
          information about his level of supervision or
          how that may or may not be able to continue
          because the Board simply assumed his petition
          was one for termination and not for permission
          to transfer residence and supervision. The
          Board has the ability to impose conditions
          appropriate for the protection of the public
          and for rehabilitation. It certainly had the
          ability to require J.S. to suggest appropriate
          conditions.

          [Id. at __ (slip op. at 8-9).]

And, as in J.S., here too "the Board did not undertake an informed

consideration of any conditions that might be appropriate" before

simply denying the application. Id. at __ (slip op. at 9). We,

thus, join our colleagues in J.S. in deeming "arbitrary" the

Board's summary rejection of J.K.'s application. Ibid.

     Reversed and remanded for further proceedings consistent with

this opinion. We do not retain jurisdiction.




                                3                           A-3522-15T4